Citation Nr: 1514250	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-34 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a disability evaluation in excess of 60 percent for residuals of prostate cancer, status post brachytherapy, from September 1, 2011, to include the threshold question of whether a reduction in the disability rating was proper.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Accredited Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and T.L.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which reduced the disability rating from 100 percent to 20 percent effective September 1, 2011.  

In a November 2011 rating decision, the RO increased the disability rating to 40 percent effective from September 1, 2011.  This rating decision mischaracterized the action as a reduction, but as the reduction had already been implemented by the June 2011 rating decision, this mischaracterization was a non-consequential error.  Most recently, in a May 2013 rating decision, the RO granted an increased disability rating to 60 percent effective from September 1, 2011.  

As a threshold matter, the Veteran contests the reduction in the disability rating from 100 percent to the current 60 percent.  An appeal of a rating reduction is often considered a distinct and separate issue from entitlement to an increased rating.  See, e.g., Green v. Nicholson, 21 Vet. App. 512 (2006) (citing Dofflemyer v. Derwinski, 2 Vet.App. 277, 279-80 (1992)).  The appeal here, however, arises under 38 C.F.R. § 4.115b diagnostic code (DC) 7528, which folds the two issues into a single appeal.  The Board has characterized the issue accordingly on the title page.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a videoconference hearing from the RO in September 2013.  A transcript of the hearing has been associated with the claims file.  

At the Board hearing, the Veteran's representative alleged clear and unmistakable error (CUE) in the June 2011 rating decision now on appeal.  Board Hr'g Tr. 10. However, that rating decision is not "final and binding" as that rating decision is currently on appeal.  Therefore, it may not be collaterally attacked by a CUE motion.  See 38 C.F.R. § 3.105(a) (2014).  

Additional evidence was added to the Veteran's claims file after the most recent RO adjudication of the appeal in a May 2013 supplemental statement of the case (SSOC).  This evidence is not directly pertinent to the issue now on appeal.  As such, a waiver of RO jurisdiction is not needed.  See 38 C.F.R. §§ 19.37, 20.1304(c).  


FINDINGS OF FACT

1.  The reduction of the disability rating for residuals of prostate cancer, status post brachytherapy, effective from September 1, 2011, was done properly as all advance notice was provided to the Veteran in April 2011, and a mandatory VA examination was conducted in May 2011.

2.  There is no basis for assigning a higher schedular disability rating for residuals of prostate cancer, status post brachytherapy, at any point in time beginning from September 1, 2011,  as the Veteran is already assigned the maximum schedular rating assignable under the rating schedule for urine leakage, frequency, and obstructed voiding, and there is no indication of renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  

3.  The Veteran's sleep impairment resulting from frequent nighttime voiding is contemplated by the rating schedule, and a period of hypotension resulting from medication is not shown to have caused any hospitalizations or interference with the Veteran's employment.  



CONCLUSION OF LAW

The reduction of the 100 percent disability rating for residuals of prostate cancer, status post brachytherapy, was proper; the criteria for a disability rating in excess of 60 percent for residuals of prostate cancer, status post brachytherapy, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the appeal arises from a reduction in the Veteran's disability rating.  As explained in greater detail below, all due process requirements set forth in 38 C.F.R. § 3.105(e) have been satisfied in this regard.  Otherwise, the Veteran has been provided notice letters providing the necessary information regarding disability rating increases, including in August 2011.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Here, VA has met the duty to assist the Veteran in the development of the claim being decided because his service treatment records have been obtained and appear to be complete.  Also, those VA and private treatment records indicated as relevant are of record.  

Furthermore, VA examinations have been conducted in May 2011, January 2013, and April 2013.  The examinations are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  Although they do not give specific laboratory test results as set forth in 38 C.F.R. § 4.115a, this is ultimately non-consequential as all testing has consistently been shown to be "negative" or "within normal limits."  A new VA examination is not needed solely on this basis as the testing results given adequately describe these criteria.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014).  

The Veteran's representative argued in an October 2011 statement that the May 2011 VA examination was not adequate because the examiner was not an oncologist or cancer specialist, the VA examiner did not review the claims file, and the "exam was frivolous."  The Board notes that the VA examination was conducted by a medical doctor who reviewed the relevant information and provided relevant findings.  Reviewing the claims file is not necessary or determinative.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, this doctor is presumed competent to conduct the examination, and the report does not itself create any appearance of irregularity in the process resulting in the selection of that medical professional.  See Rizzo v. Shinseki,  580 F.3d 1288, 1292 (Fed. Cir 2009); Wise v. Shinseki¸ 26 Vet. App. 517 (2014).  The Veteran's representative did not otherwise indicate why an oncologist or other cancer specialist was needed.  See Parks v. Shinseki, 716 F.3d 581, 585-86 (Fed. Cir. 2013); Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (citing Rizzo, 580 F.3d at 1290-91).  

The Board also notes that the Veteran testified during the September 2013 Board hearing that his symptoms have "continually gotten worse since 2008."  Board Hr'g Tr. 5.  The Board notes that the last examination conducted in this matter was in April 2013, and the Veteran's testimony does not give to a reasonable belief that his symptoms have materially worsened since that time.  To the contrary, the symptoms he described appear to be materially the same as that documented in the April 2013 VA examination.  For instance, he testified to needing to "void several times a day including all night long basically,"  which is consistent with what he reported to the April 2013 examiner involving daytime voiding interval between 1 and 2 hours and nighttime awakening to void 5 times or more.  Moreover, neither the Veteran nor his accredited agent having indicated that a remand is necessary to obtain a more contemporaneous examination.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.

Finally, the Veteran testified before the Board in September 2013.  Here, during the hearing, the undersigned did not fully explain the issues involved in the rating reduction and increased rating aspects of the appeal.  This was not necessary, however, because the Veteran's representative, an accredited agent, started the hearing by immediately discussing these elements. See Board Hr'g Tr. 3-5.  The undersigned did not explore the question of whether additional evidence favorable to the appeal remained outstanding.  However, this was felt not needed and there is no prejudice to the Veteran in light of his able representation by an accredited agent.  The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider this claim at this time. 


II.  Analysis

A.  Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Similarly, in claims for increased ratings, VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App 119, 125-27 (1999).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3.

Rating Schedule for Prostate Cancer

Disability ratings for prostate cancer are assigned pursuant to 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528, regarding malignant neoplasms of the genitourinary system.  The rating schedule is as follows:  

7528 Malignant neoplasms of the genitourinary system
100
Note-Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of §3.105(e) of this chapter. If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.


Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decision maker to these specific areas dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115.  


Rating
Renal dysfunction:

Requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion
80
Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, hypertension non-compensable under diagnostic code 7101
0
Voiding dysfunction:

Rate particular condition as urine leakage, frequency, or obstructed voiding

Continual Urine Leakage, Post Surgical Urinary Diversion, Urinary Incontinence, or Stress Incontinence:

Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day
60
Requiring the wearing of absorbent materials which must be changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must be changed less than 2 times per day
20
Urinary frequency:

Daytime voiding interval less than one hour, or; awakening to void five or more times per night
40
Daytime voiding interval between one and two hours, or; awakening to void three to four times per night
20
Daytime voiding interval between two and three hours, or; awakening to void two times per night
10
Obstructed voiding:

Urinary retention requiring intermittent or continuous catheterization
30
Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:

1. Post void residuals greater than 150 cc.

2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec).

3. Recurrent urinary tract infections secondary to obstruction.

4. Stricture disease requiring periodic dilatation every 2 to 3 months
10
Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year
0
Urinary tract infection:

Poor renal function: Rate as renal dysfunction.

Recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management
30
Long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management
10

Rating Reductions

When a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor.  Additionally, a veteran must be given notice that he has (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing.  38 C.F.R. § 3.105(e), (i).  

If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to a veteran of the final rating action expires.  Also, if a predetermination hearing is not requested or if a veteran failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  If a predetermination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record, including any additional evidence obtained following the hearing pursuant to necessary development.  If a reduction is then found warranted, the effective date of such reduction shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(e).

A reduction is void ab initio if the RO reduces a veteran's disability rating without following these requirements.  See, e.g., Greyzck v. West, 12 Vet. App. 288, 292 (1999); but see VAOPGCPREC 31-97 (Aug. 29, 1997).  Accordingly, a reduction in a disability rating, if otherwise supportable, is not rendered void ab initio by virtue of error in the assignment of the effective date for it.  However, a reduction is voidable if a veteran is prejudiced by the error, and an important consideration is whether the claimant was prevented from exercising the due process rights afforded by § 3.105(e).  If no prejudice resulted, however, the error can be rectified by awarding one additional month of compensation at the non-reduced percent rate.  

With specific regard to DC 7528, VA has no discretion to reduce or otherwise change a 100 percent disability rating during the six-month period following treatment for malignant neoplasms, and until a medical examination report supports such a change.  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  It is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date.  See id.  

The phrase "the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure," in 38 C.F.R. § 4.115b, DC 7528, refers to the cessation of treatment for the applicable malignant neoplasm of the genitourinary system.  Thus, the 100 percent rating will end as of the date the veteran received final treatment for cancer, the cessation of treatment for the cancer itself, as opposed to treatment for residuals secondary to the cancer or further treatment required as a result of the treatment for the disease.  Tatum v. Shinseki, 26 Vet. App. 443, 447-48 (2014) (also referred to as "Tatum II").  

The provisions of 38 C.F.R. § § 3.343 do not apply to a decrease in disability compensation under DC 7528 because the decrease is the product of compliance with DC 7528, which provides for the cessation of the prostate cancer evaluation after a temporal period if there has been no local reoccurrence or metastasis, and for evaluation of prostate cancer residuals thereafter under a different DC.  Rossiello v. Principi, 3 Vet. App. 430, 432-33 (1992)  

(1)  Reduction in Disability Rating -
Due Process Considerations

As a threshold matter, the Veteran contests the reduction in the disability rating from 100 percent to the current 60 percent.  With regard to the due process prerequisites, the Board finds that the RO complied with due process requirements of § 3.105(e).

The evidence shows that the Veteran's last treatment for prostate cancer was in October 2008.  The RO attempted to arrange for the mandatory examination in November 2010, but the Veteran did not show for the VA examination.  Accordingly, the RO issued a rating decision in March 2011 proposing a reduction in the disability rating.  Notice of this decision was sent to the Veteran under cover of an April 2011 letter.  

The April 2011 cover letter contained all the pre-reduction requirements set forth in 38 C.F.R. § 3.105(e), including that he had 60 days to submit additional evidence and 30 days to request a hearing.  The letter also asked that he respond within 60 days if he were willing to attend a VA examination.  

Later that same month, April 2011, the Veteran responded to the April 2011 letter.  He informed the RO that he did not receive notice of the examination and that he would have gone to the VA examination if he had received notice.  In light of this statement, the RO arranged for a new VA examination, which was conducted in May 2011.  On the basis of that examination, the RO implemented the reduction from 100 percent to 20 percent effective September 26, 2011, via the June 2011 rating decision.  (A November 2011 rating decision "reduced" the rating to 40 percent.  However, as the reduction had already been implemented, this was a nonconsequential error.  The RO subsequently increased the rating to 60 percent effective the same date.)  

The Board notes that the September 26, 2011 date is greater than 60 days after "the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expire[d]."  See 38 C.F.R. § 3.105(e).  Assigning an effective prospectively in this manner was not required as the rating schedule directs that the 100 percent rating will be discontinued six months after the final treatment, which would have been in approximately March 2009.  See Tatum, 26 Vet. App. at 447-48.  To the extent this effective date is more favorable to the Veteran; it is binding and cannot be disturbed by this tribunal.  See Murphy v. Shinseki, 26 Vet. App. 510 (2014).  

In either event, this sequence of events confirms that the due process requirements of § 3.105(e) were complied with.  

In support of this appeal, the Veteran's representative argued in an October 2011 statement that the VA examination conducted in May 2011 was "non-contemporaneous"; the VA examiner did not review the claims file; and the examiner was not an oncologist or cancer specialist.  The representative felt that the "exam was frivolous."  In a January 2012 statement, the Veteran argued that a Court case, Santiago-Ayalo (no citation provided), was applicable here as it concerns application of 38 C.F.R. § 3.343.  Again, the Veteran's representative argued in a March 2012 statement that a mandatory VA examination was not conducted at the end of 6 months before the reduction was implemented, and that the requirements of 3.105(e) were not followed, as set forth in Brown v. Brown.  

The Board reiterates that the provisions of 3.343 as addressed in Brown do not apply to ratings reduced pursuant to DC 7528.  See Rossiello, 3 Vet. App. at 432-33.  Moreover, the representative's argument that the VA examination was "non-contemporaneous" and "frivolous" cannot support reinstatement of the 100 percent as the record shows that the RO made good faith efforts to arrange for the VA examination.  The fact that the notice was sent to a wrong address cannot itself negate the 6-month mandatory examination requirement as it is the date of cessation of surgical treatment for prostate cancer and not the date of the mandatory VA examination which is determinative as to the effective date.  See Tatum, 24 Vet. App. at 145; see also Tatum, 26 Vet. App. at 447-48.  

At the Board hearing, the Veteran's representative argued that the RO initially characterized the disability as "static."  See Board Hr'g Tr. 10-12.  The representative appears to be referring to a notation in a code sheet accompanying the rating decisions, which does include a notation of "static disability."  This notation is ultimately nonconsequential in this appeal as it is simply an administrative remark indicating that no periodic future examinations would be requested.  See 38 C.F.R. § 3.327.  It has no legal significance in this appeal, and the Veteran is always free to raise a new claim in the future for an increased disability rating (which would likely prompt the need for a new VA examination) notwithstanding this "static" notation.  

For these reasons, the Board finds that all due process requirements for reducing the rating pursuant to DC 7528 and § 3.105(e) were met.  Because the reduction was proper, reinstatement of the 100 percent rating is not warranted.  

(2) Schedular Rating

Although the 100 percent rating was properly reduced, there still remains the question of whether the disability should be assigned a schedular rating higher than 60 percent.  

The current 60 percent disability rating was assigned in the May 2013 rating decision on the basis of voiding dysfunction because the Veteran required the wearing of absorbent materials which must be changed more than four times per day.  See 38 C.F.R. § 4.115a.  

Again, the Veteran is separately service-connected and assigned disability ratings for three secondary conditions, which consist of radiation proctitis of the rectum with fecal leakage/incontinence; depressive disorder NOS; and erectile dysfunction.  Furthermore, he has been granted special monthly compensation under 38 U.S.C. 1114, subsection (k) on account of loss of use of a creative organ, and a TDIU.  None of those disabilities are currently within the scope of this appeal, and all symptomatology associated with those conditions cannot be considered in whether a higher rating may be assigned for residuals of prostate cancer under DC 7528.    See 38 C.F.R. § 4.14.  

With this background in mind, the Board must find that a higher schedular disability rating is not assignable in this case.

The evidence of record, including VA outpatient treatment records and VA examinations overwhelmingly show that the Veteran's predominant complaints are urinary complaints involving voiding dysfunction and frequency.  Most recently, the Veteran and his wife presented testimony at the September 2013 Board hearing, for instance, that he must void "several times a day including all night long basically."  Board Hr'g Tr.  5-6.  These symptoms made it difficult for them to go out, even to a movie or on a hike.  Board Hr'g Tr. 6-7.  

The Board notes that even resolving all reasonable doubt in the Veteran's favor, a disability rating higher than 60 percent cannot be granted on the basis of these symptoms as the 60 percent rating already assigned is the maximum set forth in the rating scheduling on the basis of any voiding dysfunction, including frequency or leakage.  Accordingly, the only basis for assigning a higher rating is with evidence of renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  See § 38 C.F.R. § 4.115a.  

In this regard, the evidence of record does not precisely identify BUN or creatinine ratios as identified in the rating schedule.  Nonetheless, this is non-consequential because all laboratory testing reports, including on VA examination in October 2008 and on an outpatient basis in June 2012, note results that were "negative" or "within normal limits."  Accordingly, there is no basis for concluding that there was persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%.  

Moreover, there is no indication of renal dysfunction with generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  All VA examinations and outpatient records throughout the period of appellate review, such as in August 2009, May 2011, August 2012, consistently reflect that the Veteran was "healthy," "well nourished" and "well developed" with no unintentional weight loss.  At the May 2011 examination, the Veteran specifically denied symptoms of anorexia, lethargy, fatigue and weakness.  And, during regular follow-up treatment at VA in June 2012, it was noted that he "does some ranching," and he "ran in senior games again this year --plans to do 10K // in Senior Games."  Similarly, the Veteran testified at his Board hearing that he was a "hiking guide," which requires taking "guests out hiking in the wilderness."  Board Hr'g Tr. 7.  While he reported that he is tired due to nighttime voiding, and also that his voiding dysfunction cause some interference with his hiking guide duties, he did not indicate or suggest that he experienced symptoms such as lethargy, weakness, anorexia, weight loss, or limitation of exertion.  In other words, it appears that he possesses the physical capacity to complete hiking trips and does not experience generalized poor health.  Accordingly, there is no evidentiary basis to find an indication of generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  

Furthermore, the rating schedule precludes assigning more than one disability rating on the basis of these residuals.  See 38 C.F.R. § 4.115a, Introductory Note.  In other words, separate ratings may not be assigned for renal dysfunction, voiding frequency, and/or urine leakage.  Also, there is no other potentially alternative diagnostic code as DC 7528 specifically applies to the Veteran's disability.  

In light of the foregoing, a schedular rating higher than 60 percent cannot be assigned.  


(3) Extraschedular Consideration

Criteria

The Board's findings above are based on the rating schedule.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it. 38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

This determination follows a step-by-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). The first of the three steps is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id. at 115; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  The second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.

Discussion

Here, referral for extraschedular consideration is not warranted.  

Aside from the separately service-connected disabilities, the evidence pertinent to the residuals of prostate cancer shows symptoms involving voiding dysfunction, including needing to wear pads and frequency.  The Veteran and his wife testified at the Board hearing that the voiding frequency, especially at night, has resulted in sleep impairment.  This type of sleep impairment is directly considering in the rating schedule, which provides disabilities ratings based on "awakening" at night.  See 38 C.F.R. § 4.115a; see also 59 Fed. Reg. 2523 (Jan. 18, 1994) (explaining that "Upon further review, however, VA agrees that nighttime frequency is just as indicative of significant disease as daytime frequency, and . . . [i]nstances in which a person is awakened to void only once a night [] have not been made compensable, since this degree of frequency does not, in our judgment, impose a disability significant enough to warrant the payment of compensation.).  Moreover, as shown in an April 2014 rating decision, this chronic sleep impairment is contemplated by the separate disability rating assigned for his depression.  See 38 C.F.R. § 4.129.  

Other medical records, including the May 2011 VA examination report, reflect symptoms of hypotension due to using a certain medication (terazosin) until that medication was changed in July 2011.  Hypotension due to medication is not directly or indirectly reflected in DC 7528.  Nonetheless, the record does not reflect any hospitalizations for this condition.  Nor is there any indication that the hypotension caused him to miss work or otherwise interfere with his work as a hiking guide.  

Accordingly, the Board can find no basis to refer this matter for extraschedular consideration pursuant to § 3.321.  

III.  Conclusion

Even after resolving all reasonable doubt in the Veteran's favor, the evidence in this appeal does not support assignment of a rating higher than 60 percent at any point in time since the 100 percent rating was properly reduced.  Staged ratings, therefore, are not warranted other than already assigned.  The appeal is denied.  


	(CONTINUED ON NEXT PAGE)


ORDER

The 100 percent disability rating for residuals of prostate cancer, status post brachytherapy, was properly reduced to 40 percent; a disability rating higher than 60 percent for residuals of prostate cancer, status post brachytherapy, is denied.




____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


